Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A (Figure 1) in the reply filed on July 15, 2020 is acknowledged.  The traversal is on the ground(s) that “Claim 1 is a biocompatible composite, and claim 14 is a method of manufacturing a biocompatible composite, and both share very similar claim features.  Accordingly, searching both will not be an undue burden.  Furthermore, as conceded on page 4 of the Restriction Requirement, at least claims 1 and 7-13 are generic to all the identified species.  Accordingly, it will not be an undue burden to search for the features of, for example, claim 1, which is representative of all identified Species”.  With respect to the election with traverse between Group I and Group II, this is not found persuasive because the apparatus as claimed in Group I can be made by another and materially different process that does not require sintering, machining layers, laser ablation and laser trimming components of the circuit board, which are required by Group II and conducting a search and consideration would be an undue burden as these limitations are not required during a search and consideration of Group I.  
In the reply filed December 16, 2020, applicant identified claim 2 as encompassing elected Species A (Figure 1).  With respect to the arguments directed to the election with traverse between Species A as compared to Species B-E, this is not found persuasive because claims 3-6 and Figures 2a-c, 3, 4a-b and 5 identify differing features between Species B-E and A that would cause undue burden in the search and consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species B-E, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 15, 2020 and December 16, 2020.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites abbreviations “HTCC” and “LTCC” without first reciting the full term.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koester et al. (US PG Pub 2016/0106988) in view of Markham et al. (US PG Pub 2015/0165220).
Regarding claims 1, 7, 12-13, Koester et al. discloses a biocompatible composite system, comprising: a printed multi-layer circuit board (“hybrid circuit”), and a feedthrough 404, wherein the circuit board comprises at least one electrically conductive via (“traces” [0039]), wherein the feedthrough comprises an insulating ceramic base material ([0035]) and a pathway, wherein the pathway is embedded into the base material to form an electrically conductive and hermetically sealed connection to the via of the circuit board (fig. 4a), and wherein the feedthrough and the circuit board are integrated into one composite part ([0032]).  Koester et al. does not expressly disclose the feedthrough comprises at least one electrically conductive cermet pathway.  Markham et al. teaches it is known in the art to use cermet for the conductive elements of a feedthrough ([0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koester et al. to try using cermet as the material for the conductive element pathway in the feedthrough since selecting a known material on the basis of its suitability for the intended use is a matter of design choice and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.
Regarding claim 2, Koester et al. does not expressly disclose the feedthrough is a tab protruding from a lateral surface of the circuit board.  Koester et al. however does teach an alternative embodiment (fig. 4b) where the feedthrough 404 is a tab off the lateral surface of the circuit board 422, the circuit board traces running to a location that matches the electrical vias of the feedthrough ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 8, Koester et al. discloses a header for connecting the feedthrough to a lead of a medical device, wherein also the header is integrated into the composite part ([0070], fig. 8).
Regarding claim 9, Koester et al. discloses a housing 408 surrounding the circuit board at least partially (fig. 4a).
Regarding claim 10, Koester et al. does not disclose the details of the feedthrough, such as a ferrule connected with the circuit board and provided with an opening surrounding the feedthrough.  Markham et al. teaches it is well known in the art for a ferrule 56 to be used to attach a feedthrough to a housing 32 (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koester et al. to use a ferrule as taught by Markham et al. in order to better attach the feedthrough to the housing.
Regarding claim 11, Koester et al. discloses the circuit board/feedthrough composite part comprises at least one of a group of resistors, inductors and capacitors incorporated into the composite part by LTCC ([0039]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792